Citation Nr: 1449145	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-08 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for systemic mastocytosis, claimed as a result of exposure to herbicides. 

2.  Entitlement to service connection for essential thrombocythemia, claimed as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970, and served in Vietnam from February 5, 1969, to May 24, 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA), Portland, Oregon, Regional Office (RO). 

In December 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

The Veteran's claims were remanded by the Board in March 2011.  The record indicates that in compliance with that remand, the AOJ obtained copies of all of the Veteran's treatment records from the National Institute of Health.  However, as explained below it does not appear that the AOJ obtained copies of all of the Veteran's Kaiser Permanente records.

In May 2012 the Veteran submitted a letter stating that he wished to waive RO review of any additional evidence submitted by him after that day.  In May 2013 the Veteran submitted a private medical opinion in support of his claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In April 2011 the Veteran submitted a statement to VA indicating that he had received treatment at the VA medical  centers in Vancouver, Washington and Portland, Oregon.  There is no indication in the file that treatment records were requested from either facility.  Currently the only VA medical records in the claims file are VA examination reports.  The Veteran's claims must be remanded so that his VA treatment records can be obtained and associated with the record.  38 C.F.R. § 3.159(c)(2).  The Board notes that the Veteran testified that he moved to Oregon in 1990.  The record indicates that he previously lived in New York.

At his December 2010 hearing the Veteran indicated that he had been treated by Kaiser Permanente since 1990.  The record indicates that the Veteran was found to have matocytosis in 1995 and thrombocytosis in 1993.  Although the AOJ obtained a few Kaiser Permanente (KP) treatment records dated in April/May 2006 and in June 2011, there is no indication that the AOJ specifically requested the KP records from prior to April 2006.  These records, as well as the more recent KP records, should be requested.  38 C.F.R. § 3.159(c).

The record contains conflicting opinions regarding whether the Veteran developed systemic mastocytosis or essential thrombocythemia due to service.  An April 2011 VA examiner opined that the Veteran's mastocystosis and essential thrombocytosis were not due to Agent Orange exposure.  However, there is also a May 2013 private physician opinion that the Veteran's blood disorders could have been caused by his exposure to Agent Orange during military service.  When the additional medical records described above have been associated with the Veteran's claims file, a new medical opinion should be obtained from an appropriate specialist.  

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the Veteran's treatment records at the Vancouver, Washington and at the Portland, Oregon VA Medical Centers, dated from January 1990 to present.  

2.  After obtaining any necessary authorizations from the Veteran, request his copies of his medical records from Kaiser Permanente dated from January 1990 to present.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After the above development has been completed and all outstanding records have been associated with the claims file, send the Veteran's claims file to an appropriate specialist for a medical opinion.  The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current mastocytosis and/or thrombocytosis disabilities are related to the Veteran's service, to include his exposure to herbicides in Vietnam.  The examiner is asked to include discussion of the April 2011 VA examiner opinions and the May 2013 letter/opinion from a Kaiser Permanente physician in his/her opinion and discuss why he/she agrees or disagrees with the prior opinions.   

A complete rationale should be provided for all opinions presented.

4.  After completion of the above development, the Veteran's claims should be readjudicated.  If any determination remains denied, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



